Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1, 15, and 29 recite selecting a pseudo-random number source from a plurality of pseudo-random number sources;  6adding a pseudo-random number derived from the selected pseudo-random number source 7with at least a more significant portion of the mantissa portion subject to discarding; 8and 9conditionally incrementing the mantissa portion subject to rounding, based at least on a carry 10out of the adding. 
The closest prior art of record is 	US Pat. 5,761,103 – related to rounding of the mantissa of a precision floating point number a double precision rounding unit operating. The single precision mantissa includes N bits. The double precision mantissa includes 2N+M bits. This invention is useful in floating point arithmetic units. Rounding double precision mantissas employs the double precision rounding unit normally, and 
	US Pat. 6,199,089 – related to a rounding unit that rounds the two least significant bits of a sum. After a sum of the two mantissas is generated the at least one least significant bit is separated from the sum. When addition is performed, two least significant bits are separated from the sum. A half add unit may be used to generate the sum along with a set of carry data, and thus at least one least significant bit of the carry data is also separated. A rounding unit receives the separated at least one least significant bit of the sum and carry data and produces a carry in bit as well as rounded at least one least significant bit. The sum and carry data are then summed in a later stage of the floating point unit to form both an unincremented sum and an incremented sum, which are stored in a multiplexer. The carry in bit is used to select one of the unincremented sum and incremented sum. The rounded at least one least significant bit produced by the rounding unit is then united with the selected one of the unincremented sum and incremented sum.
The prior art of record does not teach at least selecting a pseudo-random number source from a plurality of pseudo-random number sources;  6adding a pseudo-random number derived from the selected pseudo-random number source 7with at least a more significant portion of the mantissa portion subject to discarding; 8and 9conditionally incrementing the mantissa portion subject to rounding, based at least on a carry 10out of the adding.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182